PER CURIAM.
The appellant was sentenced on May 21, 1957, to life imprisonment upon his plea of guilty to a charge of rape. His motion for relief pursuant to Criminal Procedure Rule I, F.S.A. ch. 924 Appendix was denied without evidentiary hearing on February 12, 1965. This appeal is from that order.
The substance of appellant’s motion in the trial court was that he had been forced to confess by physical abuse from police .officers.
The record reveals that appellant, with aid of counsel, plead not guilty at arraignment, and that when the case was called for trial, upon advice of counsel, he changed his plea to “guilty”. Thereupon, the trial judge interrogated the appellant regarding the consequence of his plea. Appellant stipulated that he had freely and voluntarily confessed to the crime. The defendant’s motion is fully refuted by the record, and it was properly denied by the trial judge. Thompson v. State, Fla.App.1965, 176 So.2d 564; see also Conner v. State, Fla.1958, 106 So.2d 416.
Affirmed.